Title: From Thomas Jefferson to the Virginia Delegates in Congress, 9 April 1781
From: Jefferson, Thomas
To: Virginia Delegates



Gentlemen
In Council April 9th. 1781

Since my letter of the 6th. I received Information that two Parcels of Medicines marked C V (which we construed Commonwealth of Virginia) were consigned on private Account to Monsieur Coulaux la Vigne, and with other Parts of the Cargo of Le Comité were considered as ours; Be so good as to cause Delivery of them to be made to Monsr. Coulaux la Vigne, he paying all reasonable Charges. I am &c.,

T. J.

